Citation Nr: 1107305	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  02-20 205A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to November 1973.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2002 rating action that denied a rating in excess of 20% 
for lumbosacral strain.

In October 2004, the Veteran testified at a hearing before a 
decision review officer at the RO.

By decision of March 2006, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

In September 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of January 2007, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of November 2008, the Board denied a rating in excess 
of 20% for lumbosacral strain.  The Veteran appealed the denial 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
January 2010 Order, the Court vacated the November 2008 Board 
decision, and remanded the matter to the Board for compliance 
with instructions contained in a December 2009 Joint Motion for 
Remand of the appellant and the VA Secretary.

By decision of March 2010, the Board again remanded this case to 
the RO for further development of the evidence and for due 
process development.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, been 
accomplished.

2.  Prior to 26 September 2003, the veteran's lumbosacral strain 
was manifested by complaints of back pain, without severe lumbar 
limitation of motion, severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.

3.  Since 26 September 2003, the veteran's lumbosacral strain has 
been manifested by complaints of back pain, stiffness, 
tenderness, spasms, and periods of flare-up with prolonged 
activity that are alleviated by bedrest, a TENS unit, and 
occasional heat treatment, but has not resulted in limitation of 
thoracolumbar forward flexion to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for lumbosacral 
strain prior to             26 September 2003 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.10, 4.7, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to             26 September 2003). 

2.  The criteria for a rating in excess of 20% for lumbosacral 
strain since                26 September 2003 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107      (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 
4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5237 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010)) include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of the VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
the VA with respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's Order, the 
Board finds that all notification and development action needed 
to fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.  

In this case, November 2001 and April 2004 RO letters informed 
the Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and the April 2004 letter 
informed them to advise the RO as to whether there was medical 
evidence (such as statements from doctors and examinations 
containing clinical findings) showing treatment for his 
disability, and lay evidence (such as statements from people who 
witnessed his symptoms and how they affected him) demonstrating a 
worsening of disability.  Those letters also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had increased in severity 
or worsened).  

A January 2007 RO letter informed the Veteran and his 
representative that, if an increase in disability was found, a 
disability rating would be determined by applying relevant DCs 
which provided for a range in severity from 0% to 100%, based on 
the nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  The 2007 letter also 
provided examples of the types of medical and lay evidence that 
the Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing an 
increase in the disability. 
  
Thereafter, the Veteran was afforded opportunities to respond.  
The Board finds that he has thus received sufficient notice of 
the information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information and 
evidence.  

The April 2004 RO letter also notified the Veteran that the VA 
would make reasonable efforts to help him get evidence necessary 
to support his claim, such as medical records (including private 
medical records), if he gave it enough information, and, if 
needed, authorization, to obtain them.  That letter further 
specified what records the VA had received; what records the VA 
was responsible for obtaining, to include Federal records; and 
the type of records that the VA would make reasonable efforts to 
get.  The Board thus finds that the 2001, 2004, and 2007 RO 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be provided 
by the claimant.  As indicated above, all 3 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, documents meeting the VCAA's 
notice requirements were furnished to the Veteran both prior to 
and after the March 2002 rating action on appeal.  However, the 
Board finds that any delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 ((Fed. Cir. 2006).  After the issuance of the April 
2004 and January 2007 notice letters and additional opportunities 
to provide information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated the veteran's claim on 
the basis of all the evidence of record, as reflected in the June 
2004, April 2005, and April 2008 Supplemental Statements of the 
Case (SSOCs).  Hence, the Board finds that any VA failure to 
fulfill VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2008).  

 More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.    In this case, the Board finds that this was 
accomplished in the October 2002 SOC and the June 2004 SSOC, and 
that this suffices for Dingess/Hartman.  The Court also held that 
the VA must provide information regarding the effective date that 
may be assigned; such notice was provided in the January 2007 RO 
letter.  

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, to include obtaining available post-service private and VA 
medical records through 2010.  In November 2001, May 2004, March 
2008, and May 2010, the Veteran was afforded comprehensive VA 
examinations in connection with his claim; these reports are of 
record and have been considered in adjudicating this claim.  
Transcripts of the veteran's testimony at the October 2004 RO and 
September 2006 Board hearings has been associated with the claims 
folder.  Significantly, the veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In February 2007, 
the Social Security Administration notified the RO that an 
exhaustive and comprehensive search for medical records 
pertaining to the Veteran had been conducted, but that his folder 
could not be located.  In March 2010, the Board remanded this 
case to the RO for VA examinations of the Veteran, to include 
electromyographic/nerve conduction velocity (EMG/NCV) studies, to 
determine the possible presence of radiculopathy.  VA EMG/NCV 
studies were conducted in May 2010, but were incomplete, because 
the Veteran requested the procedure to stop, and would not 
tolerate further testing, as a result of which no conclusion 
could be made on the limited information.      

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of 2 ratings apply 
under a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

The Veteran contends that his lumbosacral strain is more 
disabling than currently evaluated.  He asserts that back pain 
radiates down the back of his legs, that he has muscle spasms, 
and that the pain interferes with his sleep, recreation and hobby 
activities, activities of daily life including household chores, 
and ability to work.  He gave testimony about how his back 
disability impaired him functionally at the October 2004 RO and 
September 2006 Board hearings.  

Under former DC 5292, moderate limitation of motion of the lumbar 
spine warranted a 20% rating.  A 40% rating required severe 
limitation of motion.  38 C.F.R. § 4.71a (as in effect prior to 
26 September 2003).

Under former DC 5295, lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warranted a 20% rating.  A 40% 
rating required severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a (as in 
effect prior to 26 September 2003). 

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, the 
VA must evaluate all the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6.  

Considering the pertinent evidence prior to 26 September 2003 in 
light of the criteria of former DCs 5292 and 5295, the Board 
finds that the clinical findings show that the veteran's 
lumbosacral strain was not more than 20% disabling at any time 
prior to that date.  

On June 2001 outpatient examination by A. J., M.D., the Veteran 
complained of low back pain that radiated down the back of both 
legs to knee level, and examination showed spine tenderness and 
paraspinous muscle spasm.  Tenderness and unspecified decreased 
range of motion was noted when seen again in July, and 
examination in early August showed spine tenderness and 
paraspinous muscle spasm.  When seen in the VA outpatient clinic 
in late August, the Veteran complained of low back pain that 
radiated to the left leg.  Examination showed spinal and muscle 
tenderness, and the assessment was chronic low back pain.  On 
September 2001 outpatient examination by Dr. A. J., the Veteran 
complained of low back pain that radiated down the back of both 
legs, and examination showed low back tenderness.  When seen 
again in October, there was pain on palpation of the lumbosacral 
region, radiation of pain to both legs, and unspecified decreased 
flexion.  

On November 2001 VA examination, the Veteran complained of 
chronic back pain, and he used a brace, cane, and TENS unit for 
relief.  On examination, the veteran had difficulties standing 
and walking because of back pain.  There was soreness and 
tenderness across the back, but no increased kyphosis, scoliosis, 
or true muscle spasms.  Forward flexion was to 65 degrees, and 
extension, neutral bending, and rotation were to 25 degrees each 
with pain.  He could not rise on toes or heels, and straight leg 
raising was negative.  There were no gross neurologic 
abnormalities.  X-rays of the lumbosacral spine revealed a 
suggestion of early minimal degenerative arthritic changes of 
some of the lumbar vertebral bodies with minimal marginal spur 
formation.  The disc spaces were within normal limits.  The 
diagnosis was lumbosacral strain.          

On June 2002 VA outpatient examination, the Veteran complained of 
low back pain extending to the legs.  He was noted to be a 
diabetic, and examination showed no neurological findings or 
changes.  On examination in August by Dr. A. J., the Veteran 
complained of back pain extending down the right leg, and 
examination showed lumbar tenderness, paraspinous muscle spasm, 
and unspecified decreased range of motion.  When seen again in 
early September, there was pain on palpation of the lumbosacral 
region with unspecified decreased range of motion, and the pain 
radiated to the legs.  Examination in late September showed 
lumbosacral area tenderness with spasm.  On mid-October VA 
outpatient examination, the Veteran complained of low back pain 
radiating to the lower extremities.  The examiner noted that 
there were no bowel or bladder problems.  On examination, trunk 
motion was noted to be "0-10," with normal lateral flexion and 
extension.  The assessment was low back pain with no neurological 
findings.  

On late October 2002 examination by Dr. A. J., the Veteran 
complained of lumbosacral area pain extending to the legs.  
Examination showed lumbosacral spine tenderness but no motor 
deficit.  When seen again in November and December, the Veteran 
reported good relief of back pain with medication, and 
examinations showed low back tenderness.  On many examinations 
between February and September 2003, the Veteran complained of 
low back pain, and examinations showed tenderness to palpation 
and unspecified decreased range of motion.         

Clearly, that evidentiary record provides no basis for more than 
the 20% rating assigned the lumbosacral strain at any time prior 
to 26 September 2003 under former DCs 5292 or 5295.  In reaching 
this conclusion, the Board has considered the abovementioned 
clinical findings which show no evidence of the symptoms required 
for a 40% rating under DC 5292 (severe lumbar limitation of 
motion) or 5295 (severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion).  

Effective 26 September 2003, musculoskeletal disabilities of the 
spine (renumbered DC 5237) are rated pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries of 
the Spine.  That formula provides a 20% rating for forward 
flexion of the thoracolumbar spine that is greater than 30 
degrees but not greater than 60 degrees; or where the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40% rating requires that forward flexion of the thoracolumbar 
spine be limited to 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100% 
rating requires unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.  Under the revised rating schedule, 
forward flexion to 90 degrees, and extension, lateral flexion, 
and rotation to 30 degrees each are considered normal range of 
motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since 26 September 2003 provides no basis for 
a rating in excess of 20% rating for lumbosacral strain at any 
time since that date under revised DC 5237 of the General Rating 
Formula.

Several examinations by Dr. A. J. from October 2003 to March 2004 
showed tenderness to palpation of the lumbosacral region and 
unspecified decreased range of motion.

On May 2004 VA examination, the Veteran complained of morning 
back pain and stiffness and occasional radiation down both legs.  
Periods of flare-up reportedly occurred with any type of 
prolonged activity such as walking, standing, sitting, or 
bending.  Alleviating factors were bedrest, a TENS unit, and 
occasional heat treatment.  The examiner noted that the Veteran 
did not have any bowel or bladder disturbances, and on functional 
assessment he was able to perform all of his daily living 
requirements.  Current examination showed a normal gait, and the 
Veteran was able to toe-heel walk and squat.  There was slight 
tenderness and tightness at the L4-5 level, but no muscle spasm.  
Straight leg raising was negative bilaterally.  Forward flexion 
was to 80 degrees, backward extension to 20 degrees, and lateral 
flexion and rotation to 30 degrees each, bilaterally.  The 
lordotic curvature was normal, without kyphosis, and deep tendon 
reflexes were 2/2.  Muscle strength was 5/5 bilaterally.  X-rays 
of the lumbosacral spine revealed minimal degenerative arthritic 
changes of some lumbar vertebral bodies with minimal marginal 
spur formation.  The diagnosis was chronic lumbosacral strain.

On January 2005 outpatient examination at the West Shore Family 
Practice, the Veteran complained of low back pain that extended 
down the legs, which pain caused him sleep problems.  He 
continued to be seen monthly for complaints of back pain through 
December 2005, and thereafter was seen in July and November 2006.  
Magnetic resonance imaging (MRI) in May 2005 was noted to be 
normal.  June 2005 VA outpatient records noted that the Veteran 
had diabetic neuropathy, vascular claudication, and some low back 
pain.  

February 2006 VA outpatient records noted the veteran's 
complaints of low back pain extending to the legs, and the 
assessments were low back pain, question of lumbar radiculopathy, 
and question of peripheral neuropathy.  In May, the veteran's 
diabetes was noted to be not well controlled, and the assessments 
were low back pain and possible diabetic peripheral neuropathy.  
May 2006 EMG/NCV studies were incomplete.  The impression was 
normal sensory and motor NCV studies in the lower extremities, 
but the examiner could not determine if there was evidence of L4-
5 radiculopathy without completion of needle electrode 
examination.  MRI in June 2006 revealed mild hypertrophic changes 
of the facet joints at L4-5, and no disc herniation or 
significant spinal canal/neural foraminal stenosis.  The 
assessment after evaluation in December 2006 was question of 
neuropathic versus vascular leg pain.  

After VA outpatient evaluation in August 2007 for complaints of 
low back and left leg pain, the assessments were low back pain 
and degenerative joint disease, with no neurological findings 
related to his symptoms; and neuropathic pain of the foot/leg 
with a questionable vascular component, secondary to diabetes 
mellitus.  The assessment in October was new shooting bilateral 
lower extremity pains, probable L5-S1 radicular pain, but when 
subsequently evaluated in November, the veteran's bilateral lower 
extremity pain was felt to be chronic neuropathic pain with 
vascular insufficiency.  Lumbosacral spine X-rays in November 
revealed degenerative disc disease (DDD).  On February 2008 VA 
outpatient evaluation, the Veteran was noted to have both low 
back and neuropathic pain, with a claudication component of the 
bilateral leg pain.  His diabetes was noted to have progressed 
and increased the neuropathic component of his pain.

On March 2008 VA orthopedic examination, current X-rays and MRI 
of the veteran's back showed mild arthritic changes but no 
herniated disc or stenosis.  Range of motion testing of the back 
showed no increased lordosis or kyphosis.  Forward flexion was 
from 0 to 40 degrees, extension was to 0 degrees, and lateral 
flexion and rotation were each from 0 to 20 degrees, bilaterally.  
There was painful motion and tenderness across the lumbar spine.  
The examiner stated that the Veteran had had no incapacitating 
episodes of back pain over the past year.  The diagnosis was 
lumbosacral strain with mild arthritis.

On March 2008 VA neurological examination, the Veteran complained 
of low back pain extending down the legs.  On examination, he 
walked on heels and toes.  Straight leg raising was positive at 
20 degrees bilaterally.  Range of motion of the lumbosacral spine 
was limited by 15 degrees in all movements except rotation, which 
was 30 degrees bilaterally.  Deep tendon reflexes were 2+ 
throughout, with downgoing toes.  Lower extremity motor strength 
was 5/5.  It was noted that November 2007 lumbosacral spine X-
rays revealed DDD.  The diagnoses included type 2 diabetes 
mellitus, diabetic neuropathy, and DDD without radiculopathy.  
The veteran's truncal ataxia was noted to be to the degree 
expected from sensory loss in the feet.  The examiner opined that 
the neurological findings of partial loss of discriminatory 
sensation in the feet without any decrease in reflexes or 
strength was a pattern of change typical of diabetic neuropathy, 
and that there was no objectively identifiable neurological 
manifestation associated with the veteran's low back disorder.                                

On June 2008 VA outpatient evaluation, the Veteran was noted to 
have both low back and neuropathic pain, with neuropathic pain 
being the more significant condition.  His diabetes was noted to 
have progressed and increased the neuropathic component of his 
pain.  When seen in mid-December, he complained of low back and 
right calf pain with tingling to the toes.  Examination showed 
normal gait and station.  There was diffuse paralumbar muscle 
tenderness.  Straight leg raising was negative.  Lower extremity 
strength was 5/5.  The assessment was stable, chronic back pain.  
Late December lumbosacral spine      X-rays revealed hypertrophic 
changes, well-maintained vertebral bodies and disc interspaces, 
and satisfactory alignment.  

On May 2010 VA orthopedic examination, the Veteran complained of 
tenderness, spasms, and persistent back pain that was moderate to 
moderately-severe at times, and that prevented him from bending, 
lifting, prolonged standing and walking, climbing, squatting, and  
crawling activities.  On current examination, flexion was from 0 
to 40 degrees, extension from 0 to 15 degrees, and lateral 
flexion and rotation from 0 to 15 degrees each, bilaterally, with 
pain throughout the range of motion.  The same range of motion 
was clinically demonstrated on re-examination in July 2010.  The 
diagnosis was lumbosacral strain.

On May 2010 VA neurological examination, the Veteran complained 
of constant back pain that travelled down the buttock and back 
side of the calf to the ankle, and that prevented him from 
prolonged standing, walking, and sitting.  There was no history 
of sphincter dyscontrol, or of physician-ordered bedrest for 
acute signs and symptoms of intervertebral disc syndrome.  
Current examination showed no demonstrable muscle spasms in the 
back, legs, calves, or feet.  Gross motor strength was +5/5 in 
all muscle groups from the hips distally.  There was an antalgic 
gait to the right, and no evidence of foot drop.  Sensation was 
normal to light touch and pinprick in the L1-S1 dermatomal 
regions bilaterally.  Knee and ankle jerks were robust and 
present bilaterally.  Straight leg raising was positive in the 
lying and seated positions at less than 20 degrees lying down, 
and less than 10 degrees seated.  The Veteran complained of sharp 
pain in the middle of the low back upon raising the legs, and he 
was unable to flex the knees without a tremendous amount of pain.  
Romberg and Babinski signs were absent bilaterally.  

The physician's impression was that the Veteran was unable to 
demonstrate the presence of any form of radiculopathy, and no 
form of neuropathy due to normal dermatomal distribution of 
sensation and the presence of all deep tendon reflexes in the 
knees and ankles.  The Veteran referred to radiating pain that 
was characteristic of some forms of sciatica, but there was no 
demonstrable muscle spasm, no absence of ankle or knee jerks, and 
no reference of sphincter dysfunction.  2006 MRI findings did not 
support the finding of any clinically significant or relevant 
lumbar spine or disc disease, aside from mild hypertrophic 
changes at L4-5.  Therefore, the physician opined that the 
veteran's lumbar spine disease could not be considered 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy (for which there was no clinical evidence except for 
radiating pain), with characteristic pain and demonstrable muscle 
spasm (of which there was none), an absent ankle jerk (it was 
present), or other neurological findings appropriate to the site 
of the diseased disc (of which none was demonstrated by MRI 
findings).  

VA EMG/NCV studies were conducted in May 2010, but were 
incomplete, because the Veteran requested the procedure to stop, 
and would not tolerate further testing, as a result of which no 
conclusion could be made on the limited information.  Only the 
right deep peroneal motor nerve was studied, and found to be 
normal.  Based on this limited information, the physician stated 
that no conclusion could be made regarding lumbar radiculopathy, 
peripheral neuropathy, or nerve entrapment.
      
Clearly, the evidence since 26 September 2003 provides no basis 
for more than a    20% rating for lumbosacral strain at any time 
since that date under revised DC 5237 of the General Rating 
Formula, inasmuch as limitation of thoracolumbar forward flexion 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine required for a 40% rating has not been 
demonstrated.  As noted above, the 2010 VA neurological 
examiner's impression was that the Veteran was unable to 
demonstrate the presence of any form of radiculopathy, and no 
form of neuropathy due to normal dermatomal distribution of 
sensation and the presence of all deep tendon reflexes in the 
knees and ankles.  EMG/NCV studies to rule-out radiculopathy were 
incomplete, because the Veteran requested the procedure to stop, 
and would not tolerate further testing, as a result of which no 
conclusion could be made on the limited information.  Only the 
right deep peroneal motor nerve was studied, and found to be 
normal.  Based on that limited information, the VA physician 
stated that no conclusion could be made regarding lumbar 
radiculopathy, peripheral neuropathy, or nerve entrapment.

The Board also points out that, regardless of whether the former 
or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors are 
not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain, weakness and 
fatigability has already been taken into consideration in 
evaluating the veteran's lumbosacral strain.  38 C.F.R. § 4.40 
specifically provides that, with respect to the musculoskeletal 
system, functional loss may be due to pain.  On May 2004 VA 
examination, the Veteran was noted to be able to walk a couple of 
blocks before developing fatigue because of back pain, and 
repetitive range of motion testing showed no change with respect 
to pain, weakness, fatigability, and incoordination: the range of 
motion was the same, with no increase in pain.  Repetitive range 
of motion testing of the veteran's back on March 2008 VA 
orthopedic examination did not cause any change in the range.  On 
March 2008 VA neurological examination, there was no change in 
the range of motion of the lumbosacral spine on repetitive 
movement.  On May 2010 VA examination, repetitive motion caused 
increased pain, but no other change was noted, and there were no 
flare-ups. Hence, the record presents no basis for assignment of 
any higher rating based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, at 
any point since 2001, the veteran's lumbosacral strain has 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher rating on an extraschedular 
basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the schedular 
rating does not contemplate the claimant's level of disability 
and symptomatology and is found inadequate, the Board must 
determine whether his disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture, and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires the 
assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected lumbosacral 
strain is inadequate.  A comparison between the level of severity 
and symptomatology of the veteran's low back disability with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe his disability level and 
symptomatology.  As discussed above, the rating criteria consider 
the degree of low back impairment due to limitation of motion, 
and whether there are arthritis, ankylosis, and neurological 
symptoms.      

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his low back disability alone 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular standards, 
and the Board finds that the assigned schedular rating for that 
disability is adequate in this case.  In this regard, the Board 
notes the medical evidence indicating that the veteran's 
significant non-service-connected psychiatric disability, 
diabetes mellitus, peripheral vascular disease status post 
aortofemoral bypass, and coronary artery disease with 2 stents 
significantly interfere with his employment, for which combined 
disabilities, together with lumbosacral strain, he receives a 
permanent and total disability rating for pension purposes.  On 
May 2004 VA examination, the examiner noted that the Veteran had 
no history of back surgery or recent trauma or injury.  At the 
September 2006 Board hearing, the Veteran testified that he had 
had no hospitalizations or surgery for his back, and no surgery 
had been recommended.  In March and April 2007, the Veteran was 
hospitalized at a VA medical facility for non-service-connected 
depression with suicidal ideation, and there were no limitations 
on his employability or activity restrictions at the time of 
hospital discharge.  On May 2010 VA orthopedic examination, the 
Veteran stated that he was incapacitated by persistent back pain, 
and that he had not worked for over 30 years due to that, as well 
as co-morbidities and psychiatric issues. Although in May 2010 
the VA neurological examiner felt that the veteran's ability to 
be employed in his current pain status would be moderately 
affected, based upon limited ability to sit, stand, and walk 
secondary to pain considerations, there appeared to be no 
clinical or diagnostic imaging supporting evidence as to a direct 
musculoskeletal or neuromuscular etiology.       
  
In short, there is nothing in the record to indicate that the 
service-connected lumbosacral strain on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating represents 
average impairment in earning capacity resulting from a disease 
and injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings pursuant to Hart, inasmuch as the 
factual findings do not show distinct time periods where the 
Veteran's lumbosacral strain exhibited symptoms that would 
warrant different ratings under the applicable rating criteria, 
and that the evidence does not support a rating in excess of 20% 
under any former or revised applicable rating criteria at any 
time since 2001, which claim for an increased rating thus must be 
denied.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20% for lumbosacral strain is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


